Exhibit 10.60

 



AMYRIS, INC. 2018 CASH BONUS PLAN

 

The Amyris, Inc. (the “Company”) 2018 cash bonus plan provides the following
structure for executives, including the Company’s chief executive officer, chief
financial officer and other current named executive officers (the “Bonus Plan”):

 

  · General Structure. The Bonus Plan provides for funding and payout of cash
bonus awards based on quarterly and annual performance during 2018. The total
potential funding of the Bonus Plan for each bonus period is based on the
Company’s performance under certain metrics set by the Leadership Development
and Compensation Committee (the “Committee”) of the Board of Directors of the
Company for each quarter and for the year. Payouts under the Bonus Plan would
occur following a review of the Company’s results and performance for each
quarter and for the year and the executive officers’ individual performance
results at the end of the year.

 

  · Funding Target Levels and Performance Metrics. The total funding possible
under the Bonus Plan is based on a cash value (the “Target Bonus Fund”)
determined by the executive officers’ target bonus levels. Target bonus levels
for the Company’s executive officers vary by officer, but are generally set
between 40% and 100% of annual base salary. The aggregate amount of these target
bonuses are the basis for the total funding of the Bonus Plan. The quarterly and
annual funding of the Bonus Plan is based on achievement of the following
Company performance metrics for each quarter during 2018 (as determined by the
Committee and, in the case of quarterly funding, as applicable for the quarter
based on the Company’s operating plan): GAAP revenue (weighted 50%) and gross
margin (weighted 50%). For each quarterly period and for the annual period of
the Bonus Plan, “threshold,” “target” and “superior” performance levels are set
for each performance metric, which performance levels are intended to capture
the relative difficulty of achievement of that metric.

 

  · Funding Calculation. For each of the four quarterly periods of the Bonus
Plan, the Bonus Plan allocates 12.5% of the total Target Bonus Fund. For the
annual period of the Bonus Plan, the Bonus Plan allocates 50% of the total
Target Bonus Fund. Funding is based on the weighted average achievement of the
performance metrics that achieve at least the “threshold” performance level for
a given Bonus Plan period. If the Company does not achieve at least a 70%
weighted average achievement level of the performance metrics described above
for a given Bonus Plan period (“funding threshold level”), no funding would
occur under the Bonus Plan for such period. If the Company achieves the funding
threshold level, 70% funding would occur. For a weighted average achievement
between the funding threshold level and “target” level, a pro rata increase in
funding would occur up to 100% of the Target Bonus Fund allocated to such
period. For weighted average achievement above the target level, an increase in
funding of 1.67% for every 1% above target performance would occur up to 150% of
the Target Bonus Fund for the applicable period. In addition, funding for the
annual period of the Bonus Plan is subject to further adjustment based on the
Company’s achievement of a target for 2018 earnings before interest, tax,
depreciation and amortization (“EBITDA”), which, if the EBITDA target is
exceeded, would increase the funding for the annual period of the Bonus Plan by
20% or, if the EBITDA target is not met, would reduce the funding for the annual
period of the Bonus Plan by 20%. If the Company achieves exactly the EBITDA
target, no change to the funding for the annual period of the Bonus Plan would
occur.

 

  · Payouts. Any payouts for the quarterly periods of the Bonus Plan would be
the same as the funded level based on Company performance (provided the
recipient meets eligibility requirements), subject to the final discretion of
the Committee. Payouts for the annual period of the Bonus Plan would be made
from the aggregate funded amount in the discretion of the Committee based on
Company and individual performance, and could range from 0% to 200% of an
individual’s funded amount for the annual bonus period.



 

 



 

 